DETAILED ACTION
The previous action is vacated and replaced with this action herein. A telephonic restriction was made and accepted. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15, 24-26, 34, 45, 46 and 51-61 are pending. 
It is noted that claim 15 is improperly dependent on claim 1 which does not recite a CAR sequence. It does however read on a CAR and as such is so interpreted below.
This application is a 371 filing of PCT/2020/021320 filed 3/6/2020 which claims priority to U.S. Provisional application 62/954,161 filed 12/27/2019 and U.S. Provisional application 62/814,759 filed 3/6/2019. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 24, 25, 26, 30 and 34, drawn to a nucleic acid encoding a therapeutic payload and comprising the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof.

Group II, claims 15, drawn to a chimeric antigen receptor.

Group III, claims 45, 46 and 51-61 drawn to a method of treating cancer by administering a population of CAR T cells wherein the CAR comprises a CD19 antigen binding domain and is encoded by a nucleic acid and under control of the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof.

The inventions listed as Group I-III do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  Groups I and II do not share a technical feature. The inventions of Groups I and III are linked  are linked by the feature of a nucleic acid sequence comprising the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof acting as a surface antigen regulated inducible promotor. Groups II and III are linked by the feature of encoding a CAR which is shown by Pu et al (¶0108, 0165) in view of the sequence below which depicts a STAT5 RE promoter comprising SEQ ID NO:137 (upper strand).
RESULT 1
JX206457
LOCUS       JX206457                6079 bp    DNA     circular SYN 31-JUL-2012
DEFINITION  Reporter vector pGL4.52[luc2P/STAT5 RE/Hygro], complete sequence.
ACCESSION   JX206457
VERSION     JX206457.1
Query Match             100.0%;  Score 190;  DB 947;  Length 6079;
  Best Local Similarity   100.0%;  
  Matches  190;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        272 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 331

Qy         61 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        332 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 391

Qy        121 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        392 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 451

Qy        181 TGTTGGTAAA 190
              ||||||||||
Db        452 TGTTGGTAAA 461
Therefore, the application comprises inventions I-III.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Jasmine DeCock on 9/9/2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 45, 46 and 51-61.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 15, 24-26 and 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
An IDS filed 4/27/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

Specification
It is acknowledged that the sequence listing on pages 107-188 of the instant application is a copy of the specification and sequence listing from the parent.  However, according to 37 CFR 1.823 (1)(a) which states the following:  “If the  “Sequence Listing ” required by §1.821(c) is submitted on paper: The  “Sequence Listing,” setting forth the nucleotide and /or amino acid sequence and associated information in accordance with paragraph (b) of this section, must begin on a new page and must be titled “Sequence Listing. ”  Therefore, applicants must submit a new copy of the sequence listing, CRF and a letter stating that the contents of the sequence listing and the CRF are the same.  Furthermore, the sequence listing on pages 107-188 must be deleted.  

Claim Objections
Claim 45 is objected to because of the following informalities: Claim 45, line 5-6 appear to inadvertently repeat “an antigen binding domain” unnecessarily 3 times. It appears as if the second occurrence is not necessary.  Appropriate correction is required.


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is vague and unclear as it requires a CD19 antigen binding domain or a combination thereof. However, it is not clear what it is in combination with. 
Claim 52 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of an extracellular domain of CD8, TNFRS19 or CD28.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of the extracellular domain from the source that it is “derived from”.  

Claim Rejections - 35 USC § 112 ¶4 rejection 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 46, 51, 52 and 54-56 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 45 recites a specific SEQ ID NO:. The added components or altered components cannot be so with this specific SEQ ID NO as the additional limitations are outside of the scope of the base claim. 
[0414] In order to generate the novel transmembrane domain of CAR LTG1563, the single chain variable fragment (scFv) derived from FMC-63 mouse hybridoma (FMC-63: AA 1-267, GenBank ID: HM852952.1) in orientation VL to VH and connected by the (GGGGS)3 flexible intrachain linker (SEQ ID NO: 187) was used. The resulting targeting domain was then linked in frame to human CD8 hinge (AA 138-179, Ref sequence ID NP_001759.3), human TNF receptor Superfamily 19 transmembrane domain (TNFRSF19, AA 167-196, UniProt sequence ID: Q9NS68), human 4-1BB co-stimulatory domain (CD137, AA 214-255, UniProt sequence ID: Q07011) and human CD3 zeta signaling domain (CD247, AA 52-163, Ref sequence ID: NP_000725.1.). Leader sequence from human granulocyte macrophage colony stimulating factor receptor alpha subunit (AA 1-22, GenBank ID: EAW98673.1) was included to facilitate CAR expression at cell surface. CAR sequence was codon-optimized and cloned into a third generation lentiviral plasmid backbone under the regulation of surface antigen-regulated inducible promoters described below, or constitutive MSCV or EF1α promoter as a control.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45, 46 and 51-61 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a subject wherein when the subject has a hematological cancer the method comprises administering to the subject a pharmaceutical composition comprising an antitumor effective amount of a population of autologous T-cells, wherein each of the cells of the population of T- cells comprise a nucleic acid sequence that encodes a CAR comprising the amino acid sequence of SEQ ID NO:78, wherein the nucleic acid comprises a surface antigen regulated promoter comprising the nucleotide sequence of SEQ ID NO:137 or 138 operably linked to the CAR encoding sequence, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The claims are drawn to methods of treating cancer by use of vectors that encode CAR sequences. Hence, the claims are drawn to CAR T cell therapy. 
2) Scope of the invention.  The scope of the invention is extremely broad in that the method requires treatment by administration of a population of cells that comprises cells comprising the vectors that encode the CAR to the subject having any type of cancer. This is a wide swath of subjects wherein the recited molecules have not been demonstrated to treat all cancers. This is complicated by the fact that there is no explicit connection between the subject and the cancer. As recited, the subject is any. Furthermore, the cancer is any. As well, the claims refer to combinations of SEQ ID NO:137 and 138 as a promoter. This is a large genus of promoters.
3) Number of working examples and guidance. The specification teaches use of a “self-driving surface antigen regulated promoter to drive expression in T cells. This construct is designed to improve clinical success of CD19 CAR therapy (CAR LTG1563). In these constructs, CAR regulates their own expression. 
The CAR construct is thus, 
[0414] In order to generate the novel transmembrane domain of CAR LTG1563, the single chain variable fragment (scFv) derived from FMC-63 mouse hybridoma (FMC-63: AA 1-267, GenBank ID: HM852952.1) in orientation VL to VH and connected by the (GGGGS)3 flexible intrachain linker (SEQ ID NO: 187) was used. The resulting targeting domain was then linked in frame to human CD8 hinge (AA 138-179, Ref sequence ID NP_001759.3), human TNF receptor Superfamily 19 transmembrane domain (TNFRSF19, AA 167-196, UniProt sequence ID: Q9NS68), human 4-1BB co-stimulatory domain (CD137, AA 214-255, UniProt sequence ID: Q07011) and human CD3 zeta signaling domain (CD247, AA 52-163, Ref sequence ID: NP_000725.1.). Leader sequence from human granulocyte macrophage colony stimulating factor receptor alpha subunit (AA 1-22, GenBank ID: EAW98673.1) was included to facilitate CAR expression at cell surface. CAR sequence was codon-optimized and cloned into a third generation lentiviral plasmid backbone under the regulation of surface antigen-regulated inducible promoters described below, or constitutive MSCV or EF1α promoter as a control.

The construct was transduced into blood from healthy donors and the inducible nature of the promoter confirmed. (page 101). Additional cell culture work was assessed to determine efficacy (see page 104).
4) State of the art. CAR T cell therapy is a form of cancer immunotherapy. In this approach, a patient’s own blood is used to generate an anti-cancer therapeutic by transforming T cells with a receptor targeting tumor cells. CD19 was one of the first targeting receptors to be developed. However, to improve targeting and reprogramming of T cells, these receptors have been modified over time from 1st to 2nd to 3rd generation receptor to add signaling domains and additional targeting receptors (see Wagner, page 2320 and 2321).  
5) Unpredictability of the art. There are several aspects of the claims where it appears that claim language exacerbates the unpredictability of this unpredictable art. First, the claims recite a CD19 or combinations thereof so it is unclear if there are additional receptor targeting sequences or to what combinations refer. Secondly, to express the sequence, an expression control sequence prior to the CAR coding sequence is required. Without the expression control sequences, the CAR cannot be expressed and hence the method will not function as desired. Hence, the claims lack essential elements necessary to perform the method. 
	Additionally, the claims are drawn to treatment of any cancer. However, CAR T cell therapy has not been found to be successful for a variety for reasons in all cancer. Specifically, solid tumors have not benefited from CAR T cell therapy, Mirzaei et al 
Although CAR T cell therapy has made remarkable strides in the treatment of patients with certain hematological cancers, in solid tumors success has been limited likely due to heterogeneous antigen expression, immunosuppressive networks in the tumor microenvironment limiting CAR T cell function and persistence, and suboptimal trafficking to solid tumors.”  

The inability to extend use beyond hematological cancers is exacerbated by the complexity of the immune system. Obstacles facing this therapy include (Wagner, page 1)
In contrast to CAR T cell therapy for hematological malignancies, CAR T cell therapies for solid tumors, including brain tumors, have shown limited antitumor activity in early phase clinical testing despite targeting a variety of target antigens and tumor types.16–26 This therapeutic failure is most likely multifactorial and includes (1) CAR design and CAR T cell generation, (2) a limited array of targetable antigens and heterogeneous antigen expression (aka “antigen dilemma”), (3) limited T cell fitness, (4) inefficient homing to and penetration of solid tumors, and (5) the hostile tumor microenvironment (TME) (Figure 1).27–30

As well, the claims are drawn to a promoters functionally limited by the recitation of surface antigen-regulated inducible promoters comprising SEQ ID NO:137 and 138 or combinations thereof. As well, claim 53 recites promoters with less than 100% identity. These read on the base claims given the ability to combine sequences. However, applicants do not provide structure function analysis of the promoters such that one can produce a combined promoter. This limitation simply lacks description. 
6) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites targeting a broad group of cancers for CD19 CAR T cell therapy. This has not been shown to be possible in the art. Furthermore, the physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   
 While the written description and enablement requirements of 35 USC 112, 1st para. are separable, in this instance the facts and issues are so interrelated that the specification fails to meet both requirements for the genus of polynucleotide being claimed for essentially the same reasons. As to enablement, one cannot make what one cannot conceive.  Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. 
The lack of guidance exacerbates the highly unpredictable field of CAR T cell therapy for all cancers. Given the unpredictability of the art, the poorly developed state of the art with regard to delivery, the lack of adequate working examples for the full breadth of the claims and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46 and 51-61 are rejected under 35 U.S.C. 103 as being unpatentable over Orentas (WO2017062820 publication date April 13, 2017) in view of Pu et al (US 20210129553) and pGL4.52 (Snapgene).
Orentas et al teach a CAR construct comprising SEQ ID NO:78 (see SEQ ID NO:8). 
The promoter claimed in claim 45 was known in the art. The art would direct one to a promoter with STAT5 response elements to regulate CAR expression (see ¶0165 of Pu et al ). 
One such sequence is known in the art (see Snapgene. This protomer drives high expression in response to STAT5 accomplishing the goal of Pu et al. 
Query Match             100.0%;  Score 190;  DB 947;  Length 6079;
  Best Local Similarity   100.0%;  
  Matches  190;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        272 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 331

Qy         61 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        332 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 391

Qy        121 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        392 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 451

Qy        181 TGTTGGTAAA 190
              ||||||||||
Db        452 TGTTGGTAAA 461

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the promoter of Snapgene with the vector of Orentas et al in light of the teachings of Pu et al. Such a modification would have resulted in a method encompassed by claim 45. As noted above: 1) Orentas et al each methods of treating cancer with CAR by introducing a nucleic acid encoding CAR under control of a protomer 2) Pu et alt each that expression of CAR is mediated by promoters that regulated by T cell transcriptional modulators and 3) one such promoter is taught by Snapgene. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the improved expression would lead to improved expression and therefore treatment.
Orentas teaches transmembrane domains of a number of elements such as CD8 as well as extracellular domains, intracellular signaling domains and linkers (see page 5-7). 
Orentas also claims treatment of lymphoma such as Hodgkin’s or non-Hodgkin’s (see page 9).



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633